Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 has been considered by the examiner.

Claim Objections
In claim 14, “generating, in response to determining that the current route does not match a historical route of the at least one historical route, a strong alert.” should be “generating, in response to determining that the current route does not match the  of the at least one historical route, a strong alert.” 
In claim 16, “a strong alert” should be “the ”
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering data and processing the data. This judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1,9 and 17.

Regarding claim 1, applicant recites “A system, comprising one or more processors and one or more non-transitory computer- readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
obtaining at least one recommend route; 
obtaining a current route of a vehicle; 

 	comparing the variance value to a threshold; 
determining, if the variance value exceeds the threshold, the vehicle has detoured; and 
determining, if the variance value does not exceed the threshold, the vehicle has not detoured.”
The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of one or more processors, and one or more non-transitory computer- readable memories coupled, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The one or more processors is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0025] [0055] [0056] and [0057] in applicant’s specification), and the non-transitory computer- readable memories coupled is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0010], [0055] and 0056] in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination 
Regarding claim 2, applicant recites “The system of claim 1, wherein the variance value comprises a weighted sum, and wherein determining the variance value comprises: 
mapping the at least one recommended route onto a set of recommended geohash squares; 
determining at least one set of neighboring geohash squares;
obtaining at least one score based on the set of recommended geohash squares, the at least one set of neighboring geohash squares, and the current route of the vehicle; and 	
computing the weighted sum based on the at least one score and at least one weight.”  
Regarding claims 2, 10 and 18, applicant recites “mapping one recommended route”, “determining at least one set of neighboring geohash squares”, and “computing the weighted sum…” claims 2, 10 and 18, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 3, applicant recites “The system of claim 2, wherein the operations further comprise: 
obtaining a first score of the at least one score based on the set of recommended geohash squares; 

16Attorney Docket No.: 55KS-295001 obtaining a third score of the at least one score based on a second set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the second set of neighboring geohash squares is adjacent to at least one geohash square in the first set of neighboring geohash squares; 
calculating a weighted first score base on the first score and a first weight of the at least one weight; calculating a weighted second score base on the second score and a second weight of the at least one weight; 
calculating a weighted third score base on the third score and a third weight of the at least one weight; and 
computing the weighted sum based on a summation of at least the weighted first score, the weighted second score, and the weighted third score.”
Regarding claims 3, 11 and 19, applicant recites “calculating a weighted first score”, “calculating a weighted third score”, and “computing the weighted sum…” claims 3, 11 and 19, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 4, applicant recites “The system of claim 2, wherein the at least one score is based a total amount of time the vehicle spent in geohash squares of the set of 
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.
Regarding claim 5, applicant recites “The system of claim 2, wherein the at least one score is based a number of geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares the vehicle entered. 
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.
 Regarding claim 6, applicant recites “The system of claim 1, wherein the operations further comprise: 
comparing, in response to determining the vehicle has detoured, the current route to at least one historical route; 
generating, in response to determining that the current route matches a historical route of the at least one historical route, a weak alert; and the at least one historical route, a weak alert; and 
generating, in response to determining that the current route does not match a historical route of the at least one historical route, a weak alert; and the at least one historical route, a strong alert.”

Regarding claims 6, 14 and 20, applicant recites “comparing, in response to determining the vehicle has detoured, the current route to at least one historical route” claims 6, 14 and 20, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 7, applicant recites “The system of claim 1, wherein the threshold is based on historical factors.” 
 However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

 Regarding claim 8, applicant recites “The system of claim 1, wherein the operations further comprise: 
comparing the variance value to a high threshold; and 
generating, if the variance value exceeds the high threshold, a strong alert.”

Regarding claims 8 and 16, applicant recites “comparing the variance value to a high threshold” claims 8 and 16, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 12, applicant recites “The method of claim 10, wherein the at least one score is based a total amount of time the vehicle spent in geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares.”
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.
Regarding claim 13, applicant recites “The method of claim 10, wherein the at least one score is based a number of geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares the vehicle entered.”
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites “The method of claim 1, wherein the threshold is based on historical factors.”
 However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 7-9 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Patault (US 20200240791 A1), hereinafter referred to as Patault, respectively.

Regarding to claim 1, Patault discloses “A system, comprising one or more processors and one or more non-transitory computer- readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:” ([see at least [0124, 0042], “ … a non-transitory, tangible computer readable storage medium and may include any embodiment of a computer program product or other data combination described herein.”, “That is, a module can be implemented in hardware, firmware, and/or software (e.g., a hardware server comprising computational logic), other embodiments can include additional modules, can distribute functionality between modules, can attribute functionality to more or fewer modules, can be implemented as a standalone program or as part of a network of programs, and can be loaded into memory executable by processors.”).
Patault discloses “obtaining at least one recommend route” ([see at least 0007], “In one embodiment, the network system quantifies differences by generating path from the trace data. A path is a representation of a number of road segments and nodes expected to be traversed and/or actually traversed for a suggested route”).
Patault discloses “obtaining a current route of a vehicle;” ([see at least 0045], “Additionally, routing module 310 can indicate when a client device 110 is using provided guidance instructions when providing a transport service. As such, realized routes received by network system 130.”).
Patault discloses “determining a variance value based on the current route and the at least one recommend route;” ([see at least 0031], “The suggested route includes route information that allows Christine to transport Dan from her house to the movie theater. Network system 130 transmits the suggested route to Christine' client device 110B via network 120. Network system 130 also determines 220 a predicted route for the suggested route that includes route information for the suggested route from Dan's house to the movie theater. The predicted route includes a set of coordinates approximating trace data expected to be received by Christine and Dan as they traverse the road network.”).
Patault discloses “comparing the variance value to a threshold;” ([see at least 0079], “More specifically, dissimilarity module 320 can (i) use paths whose first and second road segments are road segments not included in intersections, (ii) remove paths having above a threshold (e.g., 3) number of road segments in an intersection, (iii) remove paths having more than a threshold number (e.g., 2) of consecutive in-intersection road segments. Other methods of removing intersections from paths are also possible.”).

Patault discloses “determining, if the variance value exceeds the threshold, the vehicle has detoured; and” ([see at least 0075, 0112], “Dissimilarity module 320 may associate a particular state score with a state of a road segment (or path) in a road network. A state of a road segment represents the traversability of a road segment or road segments included in a path. For example, a state score S above a threshold (e.g., 5000) may indicate that a road segment is “closed” while a state score S below a threshold (e.g., 100) may indicate that a road segment is “open.” As another example, a state score S above a first threshold and below a second threshold may indicate that a road segment is “intermittently closed.” As described above particular state scores may also indicate various types of dissimilarities.”, “Network system 130 may be configured to continuously improve misleading guidance instructions. To illustrate, using the previous example, the modified guidance instruction improves the current state score by causing more people to appropriately take the right turn. However, the current state score remains below the threshold despite a larger number of service providers appropriately taking the right turn. Accordingly, network system 130 continuously modifies 760 the guidance instruction until the current state score is above the threshold.”).
Patault discloses “determining, if the variance value does not exceed the threshold, the vehicle has not detoured.” ([see at least 0075, 0112], “Dissimilarity module 320 may associate a particular state score with a state of a road segment (or path) in a road network. A state of a road segment represents the traversability of a road segment or road segments included in a path. For example, a state score S above a threshold (e.g., 5000) may indicate that a road segment is “closed” while a state score S below a threshold (e.g., 100) may indicate that a road segment is “open.” As another example, a state score S above a first threshold and below a second threshold may indicate that a road segment is “intermittently closed.” As described above particular state scores may also indicate various types of dissimilarities.”, “Network system 130 may be configured to continuously improve misleading guidance instructions. To illustrate, using the previous example, the modified guidance instruction improves the current state score by causing more people to appropriately take the right turn. However, the current state score remains below the threshold despite a larger number of service providers appropriately taking the right turn. Accordingly, network system 130 continuously modifies 760 the guidance instruction until the current state score is above the threshold.”).

Regarding to claim 7, Patault discloses “The system of claim 1, wherein the threshold is based on historical factors.” ([see at least 0096], “Network system 130 determines 650 a current state of the disparate road segment based on the difference between the historic state score and the current state score. In this example, the disparate road segment has a baseline state score of 0.98 and a current state score of 0.01. Network system 130 determines that the current state is “closed” because the difference between the state scores is above a first threshold (e.g., 0.90) indicating that the state has changed from “open” to “closed.”
Regarding to claim 8, Patault discloses “The system of claim 1, wherein the operations further comprise: comparing the variance value to a high threshold;” ([see at least 0075, 0079], “a state score S above a threshold (e.g., 5000) may indicate that a road segment is “closed” while a state score S below a threshold (e.g., 100) may indicate that a road segment is “open.” As another example, a state score S above a first threshold and below a second threshold may indicate that a road segment is “intermittently closed.” As described above particular state scores may also indicate various types of dissimilarities.”, “More specifically, dissimilarity module 320 can (i) use paths whose first and second road segments are road segments not included in intersections, (ii) remove paths having above a threshold (e.g., 3) number of road segments in an intersection, (iii) remove paths having more than a threshold number (e.g., 2) of consecutive in-intersection road segments. Other methods of removing intersections from paths are also possible.”).
Patault discloses “and generating, if the variance value exceeds the high threshold, a strong alert.” ([see at least 0075], “Dissimilarity module 320 may associate a particular state score with a state of a road segment (or path) in a road network. A state of a road segment represents the traversability of a road segment or road segments included in a path. For example, a state score S above a threshold (e.g., 5000) may indicate that a road segment is “closed” while a state score S below a threshold (e.g., 100) may indicate that a road segment is “open.” As another example, a state score S above a first threshold and below a second threshold may indicate that a road segment is “intermittently closed.” As described above particular state scores may also indicate various types of dissimilarities.”. 

Regarding to claim 9, Patault discloses “A method, comprising: obtaining at least one recommend route” ([see at least 0007], “In one embodiment, the network system quantifies differences by generating path from the trace data. A path is a representation of a number of road segments and nodes expected to be traversed and/or actually traversed for a suggested route”).
Patault discloses “obtaining a current route of a vehicle;” ([see at least 0045], “Additionally, routing module 310 can indicate when a client device 110 is using provided guidance instructions when providing a transport service. As such, realized routes received by network system 130.”).
Patault discloses “determining a variance value based on the current route and the at least one recommend route;” ([see at least 0031], “The suggested route includes route information that allows Christine to transport Dan from her house to the movie theater. Network system 130 transmits the suggested route to Christine' client device 110B via network 120. Network system 130 also determines 220 a predicted route for the suggested route that includes route information for the suggested route from Dan's house to the movie theater. The predicted route includes a set of coordinates approximating trace data expected to be received by Christine and Dan as they traverse the road network.”).
Patault discloses “comparing the variance value to a threshold;” ([see at least 0079], “More specifically, dissimilarity module 320 can (i) use paths whose first and second road segments are road segments not included in intersections, (ii) remove paths having above a threshold (e.g., 3) number of road segments in an intersection, (iii) remove paths having more than a threshold number (e.g., 2) of consecutive in-intersection road segments. Other methods of removing intersections from paths are also possible.”).
Patault discloses “determining, if the variance value exceeds the threshold, the vehicle has detoured; and” ([see at least 0075, 0112], “Dissimilarity module 320 may associate a particular state score with a state of a road segment (or path) in a road network. A state of a road segment represents the traversability of a road segment or road segments included in a path. For example, a state score S above a threshold (e.g., 5000) may indicate that a road segment is “closed” while a state score S below a threshold (e.g., 100) may indicate that a road segment is “open.” As another example, a state score S above a first threshold and below a second threshold may indicate that a road segment is “intermittently closed.” As described above particular state scores may also indicate various types of dissimilarities.”, “Network system 130 may be configured to continuously improve misleading guidance instructions. To illustrate, using the previous example, the modified guidance instruction improves the current state score by causing more people to appropriately take the right turn. However, the current state score remains below the threshold despite a larger number of service providers appropriately taking the right turn. Accordingly, network system 130 continuously modifies 760 the guidance instruction until the current state score is above the threshold.”).
Patault discloses “determining, if the variance value does not exceed the threshold, the vehicle has not detoured.” ([see at least 0075, 0112], “Dissimilarity module 320 may associate a particular state score with a state of a road segment (or path) in a road network. A state of a road segment represents the traversability of a road segment or road segments included in a path. For example, a state score S above a threshold (e.g., 5000) may indicate that a road segment is “closed” while a state score S below a threshold (e.g., 100) may indicate that a road segment is “open.” As another example, a state score S above a first threshold and below a second threshold may indicate that a road segment is “intermittently closed.” As described above particular state scores may also indicate various types of dissimilarities.”, “Network system 130 may be configured to continuously improve misleading guidance instructions. To illustrate, using the previous example, the modified guidance instruction improves the current state score by causing more people to appropriately take the right turn. However, the current state score remains below the threshold despite a larger number of service providers appropriately taking the right turn. Accordingly, network system 130 continuously modifies 760 the guidance instruction until the current state score is above the threshold.”).

Regarding to claim 15, Patault discloses “The method of claim 1, wherein the threshold is based on historical factors.” ([see at least 0096], “Network system 130 determines 650 a current state of the disparate road segment based on the difference between the historic state score and the current state score. In this example, the disparate road segment has a baseline state score of 0.98 and a current state score of 0.01. Network system 130 determines that the current state is “closed” because the difference between the state scores is above a first threshold (e.g., 0.90) indicating that the state has changed from “open” to “closed.”
Regarding to claim 16, Patault discloses “The system of claim 1, wherein the operations further comprise: comparing the variance value to a high threshold;” ([see at least 0075, 0079], “a state score S above a threshold (e.g., 5000) may indicate that a road segment is “closed” while a state score S below a threshold (e.g., 100) may indicate that a road segment is “open.” As another example, a state score S above a first threshold and below a second threshold may indicate that a road segment is “intermittently closed.” As described above particular state scores may also indicate various types of dissimilarities.”, “More specifically, dissimilarity module 320 can (i) use paths whose first and second road segments are road segments not included in intersections, (ii) remove paths having above a threshold (e.g., 3) number of road segments in an intersection, (iii) remove paths having more than a threshold number (e.g., 2) of consecutive in-intersection road segments. Other methods of removing intersections from paths are also possible.”).
Patault discloses “and generating, if the variance value exceeds the high threshold, a strong alert.” ([see at least 0075], “Dissimilarity module 320 may associate a particular state score with a state of a road segment (or path) in a road network. A state of a road segment represents the traversability of a road segment or road segments included in a path. For example, a state score S above a threshold (e.g., 5000) may indicate that a road segment is “closed” while a state score S below a threshold (e.g., 100) may indicate that a road segment is “open.” As another example, a state score S above a first threshold and below a second threshold may indicate that a road segment is “intermittently closed.” As described above particular state scores may also indicate various types of dissimilarities.”. 

Regarding to claim 17, Patault discloses “A non-transitory computer- readable storage medium configured with instructions executable by the one or more processors to cause the system to perform operations comprising:” ([see at least [0124], 0042], “ … a non-transitory, tangible computer readable storage medium and may include any embodiment of a computer program product or other data combination described herein.”, “That is, a module can be implemented in hardware, firmware, and/or software (e.g., a hardware server comprising computational logic), other embodiments can include additional modules, can distribute functionality between modules, can attribute functionality to more or fewer modules, can be implemented as a standalone program or as part of a network of programs, and can be loaded into memory executable by processors.”).
Patault discloses “obtaining at least one recommend route” ([see at least 0007], “In one embodiment, the network system quantifies differences by generating path from the trace data. A path is a representation of a number of road segments and nodes expected to be traversed and/or actually traversed for a suggested route”).
Patault discloses “obtaining a current route of a vehicle;” ([see at least 0045], “Additionally, routing module 310 can indicate when a client device 110 is using provided guidance instructions when providing a transport service. As such, realized routes received by network system 130.”).
Patault discloses “determining a variance value based on the current route and the at least one recommend route;” ([see at least 0031], “The suggested route includes route information that allows Christine to transport Dan from her house to the movie theater. Network system 130 transmits the suggested route to Christine' client device 110B via network 120. Network system 130 also determines 220 a predicted route for the suggested route that includes route information for the suggested route from Dan's house to the movie theater. The predicted route includes a set of coordinates approximating trace data expected to be received by Christine and Dan as they traverse the road network.”).

Patault discloses “comparing the variance value to a threshold;” ([see at least 0079], “More specifically, dissimilarity module 320 can (i) use paths whose first and second road segments are road segments not included in intersections, (ii) remove paths having above a threshold (e.g., 3) number of road segments in an intersection, (iii) remove paths having more than a threshold number (e.g., 2) of consecutive in-intersection road segments. Other methods of removing intersections from paths are also possible.”).
Patault discloses “determining, if the variance value exceeds the threshold, the vehicle has detoured; and” ([see at least 0075, 0112], “Dissimilarity module 320 may associate a particular state score with a state of a road segment (or path) in a road network. A state of a road segment represents the traversability of a road segment or road segments included in a path. For example, a state score S above a threshold (e.g., 5000) may indicate that a road segment is “closed” while a state score S below a threshold (e.g., 100) may indicate that a road segment is “open.” As another example, a state score S above a first threshold and below a second threshold may indicate that a road segment is “intermittently closed.” As described above particular state scores may also indicate various types of dissimilarities.”, “Network system 130 may be configured to continuously improve misleading guidance instructions. To illustrate, using the previous example, the modified guidance instruction improves the current state score by causing more people to appropriately take the right turn. However, the current state score remains below the threshold despite a larger number of service providers appropriately taking the right turn. Accordingly, network system 130 continuously modifies 760 the guidance instruction until the current state score is above the threshold.”).
Patault discloses “determining, if the variance value does not exceed the threshold, the vehicle has not detoured.” ([see at least 0075, 0112], “Dissimilarity module 320 may associate a particular state score with a state of a road segment (or path) in a road network. A state of a road segment represents the traversability of a road segment or road segments included in a path. For example, a state score S above a threshold (e.g., 5000) may indicate that a road segment is “closed” while a state score S below a threshold (e.g., 100) may indicate that a road segment is “open.” As another example, a state score S above a first threshold and below a second threshold may indicate that a road segment is “intermittently closed.” As described above particular state scores may also indicate various types of dissimilarities.”, “Network system 130 may be configured to continuously improve misleading guidance instructions. To illustrate, using the previous example, the modified guidance instruction improves the current state score by causing more people to appropriately take the right turn. However, the current state score remains below the threshold despite a larger number of service providers appropriately taking the right turn. Accordingly, network system 130 continuously modifies 760 the guidance instruction until the current state score is above the threshold.”).
Claim Rejections - 35 USC § 103
9.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.Claims 2-5, 10-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patault (US 20200240791 A1), in the view of Kanajan (US 20200240805 A1) hereinafter referred to as Patault and Kanajan, respectively.

Regarding to claim 2, Patault discloses “The system of claim 1, wherein the variance value comprises a weighted sum, and wherein determining the variance value comprises:” ([see at least 0046], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”).

Kanajan teaches “mapping the at least one recommended route onto a set of recommended geohash squares;” ([see at least 0046, 0048], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly mapping the at least one recommended route onto a set of recommended geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to locate within the recommended geohashes and to select roadways for mapping and routes for AVs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to 
Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “determining at least one set of neighboring geohash squares”
Kanajan teaches “determining at least one set of neighboring geohash squares” ([see at least [0045], “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that determining at least one set of neighboring geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the vertices (nodes) 300 are the geohashes (geographic areas) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to 

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “obtaining at least one score based on the set of recommended geohash squares, the at least one set of neighboring geohash squares, and the current route of the vehicle; and”.
Kanajan teaches “obtaining at least one score based on the set of recommended geohash squares, the at least one set of neighboring geohash squares, and the current route of the vehicle; and” ([see at least 0048 and 0045], “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining at least one score based on the set of recommended geohash squares, the at least one set of neighboring geohash squares, and the current route of the vehicle. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to select roadways for mapping and routes for AVs and identify for PDZ locations within the recommended geohashes, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “computing the weighted sum based on the at least one score and at least one weight.”.
Kanajan teaches “computing the weighted sum based on the at least one score and at least one weight.”  ([see at least 0021, 0046], “In further sample embodiments, a clustering algorithm is used to cluster trips data in the rederived connected component network into 7-character geohashes and an undirected weighted graph is built that has nodes representing geohashes and edges representing pickup/drop-off characteristics between respective geohashes. An eigenvector centrality algorithm is run on the undirected weighted graph to rank order the nodes relative to the importance of each node in unlocking a highest number of trips. The weights for the nodes in the undirected weighted graph may be determined as a function of a mean number of trips per period of time for pickups and drop-offs at a node, and the edges in the undirected weighted graph may be represented as more significant as more trips data is provided between respective geohashes defining the edges.”, “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that computing the weighted sum based on the at least one score and at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Regarding to claim 3, Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “The system of claim 2, wherein the operations further comprise: obtaining a first score of the at least one score based on 
the set of recommended geohash squares”.
Kanajan teaches “The system of claim 2, wherein the operations further comprise: obtaining a first score of the at least one score based on the set of recommended geohash squares;” ([see at least 0047, 0048, 0045], “ Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining a first score of the at least one score based on the set of recommended geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to find the identification of the relative scores for each node and nodes 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “obtaining a second score of the at least one score based on a first set of neighboring geohash squares of the at least one set of neighboring geohash 
Kanajan teaches “obtaining a second score of the at least one score based on a first set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the first set of neighboring geohash squares is adjacent to at least one geohash square in the set of recommended geohash squares;” ([see at least 0047,0048, 0045], “Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining a second score of the at least one score based on a first set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the first set of neighboring geohash squares is adjacent to at least one geohash square in the set of recommended geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to find the identification of the relative scores for each node and nodes 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “obtaining a third score of the at least one score based on a second set of neighboring geohash squares of the at least one set of neighboring 
Kanajan teaches “obtaining a third score of the at least one score based on a second set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the second set of neighboring geohash squares is adjacent to at least one geohash square in the first set of neighboring geohash squares;” ([see at least 0047, 0048, 0045], “Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining a third score of the at least one score based on a second set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the second set of neighboring geohash squares is adjacent to at least one geohash square in the first set of neighboring geohash square. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to find the identification of the relative scores for each node and nodes 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  
  
Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “calculating a weighted first score base on the first score and a first weight of the at least one weight;”.
Kanajan teaches “calculating a weighted first score base on the first score and a first weight of the at least one weight;” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that calculating a weighted first score base on the first score and a first weight of the at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  
 
Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “calculating a weighted second score base on the second score and a second weight of the at least one weight;”.
Kanajan teaches “calculating a weighted second score base on the second score and a second weight of the at least one weight;” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that calculating a weighted second score base on the second score and a second weight of the at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “calculating a weighted third score base on the third score and a third weight of the at least one weight; and”.
Kanajan teaches “calculating a weighted third score base on the third score and a third weight of the at least one weight; and” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that calculating a weighted third score base on the third score and a third weight of the at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “computing the weighted sum based on a summation of at least the weighted first score, the weighted second score, and the weighted third score.”.
Kanajan teaches “computing the weighted sum based on a summation of at least the weighted first score, the weighted second score, and the weighted third score.” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that computing the weighted sum based on a summation of at least the weighted first score, the weighted second score, and the weighted third score. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Regarding to claim 4, Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “The system of claim 2, wherein the at least one score is based a total amount of time the vehicle spent in geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares.”.
Kanajan teaches “The system of claim 2, wherein the at least one score is based a total amount of time the vehicle spent in geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares.” ([see at least 0021, 0047, 0048, 0045], “The weights for the nodes in the undirected weighted graph may be determined as a function of a mean number of trips per period of time for pickups and drop-offs at a node, and the edges in the undirected weighted graph may be represented as more significant as more trips data is provided between respective geohashes defining the edges”, “Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes .... For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash … the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted … used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that at least one score is based a total amount of time the vehicle spent in geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to determine as a function of a mean number of trips per period of time for pickups and drop-offs at a node and to find the identification of the relative scores for each node, as 

Regarding to claim 5, Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “The system of claim 2, wherein the at least one score is based a number of geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares the vehicle entered.”.
Kanajan teaches “The system of claim 2, wherein the at least one score is based a number of geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares the vehicle entered. ([see at least 0048 and 0045], “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that at least one score is based a number of geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares the vehicle entered. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to select roadways for mapping and routes for AVs and to identify for PDZ locations within the recommended geohashes, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  


Regarding to claim 10, Patault discloses “The method of claim 1, wherein the variance value comprises a weighted sum, and wherein determining the variance value comprises:” ([see at least 0046], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”).

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “mapping the at least one recommended route onto a set of recommended geohash squares;”
Kanajan teaches “mapping the at least one recommended route onto a set of recommended geohash squares;” ([see at least 0048], “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that the variance value comprises a weighted sum, and wherein determining the variance value comprises: mapping the at least one recommended route onto a set of recommended geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to locate within the recommended geohashes and to select roadways for mapping and routes for AVs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position 

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “determining at least one set of neighboring geohash squares”
Kanajan teaches “determining at least one set of neighboring geohash squares” ([see at least [0045], “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that determining at least one set of neighboring geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the vertices (nodes) 300 are the geohashes (geographic areas) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to 

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “obtaining at least one score based on the set of recommended geohash squares, the at least one set of neighboring geohash squares, and the current route of the vehicle; and”.
Kanajan teaches “obtaining at least one score based on the set of recommended geohash squares, the at least one set of neighboring geohash squares, and the current route of the vehicle; and” ([see at least 0048 and 0045], “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining at least one score based on the set of recommended geohash squares, the at least one set of neighboring geohash squares, and the current route of the vehicle. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to recommend as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes and to select roadways for mapping and routes for AVs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “computing the weighted sum based on the at least one score and at least one weight.”.
Kanajan teaches “computing the weighted sum based on the at least one score and at least one weight.”  ([see at least 0021, 0046], “In further sample embodiments, a clustering algorithm is used to cluster trips data in the rederived connected component network into 7-character geohashes and an undirected weighted graph is built that has nodes representing geohashes and edges representing pickup/drop-off characteristics between respective geohashes. An eigenvector centrality algorithm is run on the undirected weighted graph to rank order the nodes relative to the importance of each node in unlocking a highest number of trips. The weights for the nodes in the undirected weighted graph may be determined as a function of a mean number of trips per period of time for pickups and drop-offs at a node, and the edges in the undirected weighted graph may be represented as more significant as more trips data is provided between respective geohashes defining the edges.”, “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that computing the weighted sum based on the at least one score and at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4). 

Regarding to claim 11, Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “, The method of claim 10, wherein the method further comprise: obtaining a first score of the at least one score based on 
the set of recommended geohash squares”.
Kanajan teaches “The method of claim 10, wherein the method further comprise: obtaining a first score of the at least one score based on the set of recommended geohash squares;” ([see at least 0047, 0048, 0045], “ Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining a first score of the at least one score based on the set of recommended geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to find the identification of the relative scores for each node and nodes 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “obtaining a second score of the at least one score based on a first set of neighboring geohash squares of the at least one set of neighboring geohash 
Kanajan teaches “obtaining a second score of the at least one score based on a first set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the first set of neighboring geohash squares is adjacent to at least one geohash square in the set of recommended geohash squares;” ([see at least 0047,0048, 0045], “Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining a second score of the at least one score based on a first set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the first set of neighboring geohash squares is adjacent to at least one geohash square in the set of recommended geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to find the identification of the relative scores for each node and nodes 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “obtaining a third score of the at least one score based on a second set of neighboring geohash squares of the at least one set of neighboring 
Kanajan teaches “obtaining a third score of the at least one score based on a second set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the second set of neighboring geohash squares is adjacent to at least one geohash square in the first set of neighboring geohash squares;” ([see at least 0047, 0048, 0045], “Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining a third score of the at least one score based on a second set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the second set of neighboring geohash squares is adjacent to at least one geohash square in the first set of neighboring geohash square. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to find the identification of the relative scores for each node and nodes 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  
  
Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “calculating a weighted first score base on the first score and a first weight of the at least one weight;”.
Kanajan teaches “calculating a weighted first score base on the first score and a first weight of the at least one weight;” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that calculating a weighted first score base on the first score and a first weight of the at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  
 
Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “calculating a weighted second score base on the second score and a second weight of the at least one weight;”.
Kanajan teaches “calculating a weighted second score base on the second score and a second weight of the at least one weight;” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that calculating a weighted second score base on the second score and a second weight of the at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “calculating a weighted third score base on the third score and a third weight of the at least one weight; and”.
Kanajan teaches “calculating a weighted third score base on the third score and a third weight of the at least one weight; and” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that calculating a weighted third score base on the third score and a third weight of the at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “computing the weighted sum based on a summation of at least the weighted first score, the weighted second score, and the weighted third score.”.
Kanajan teaches “computing the weighted sum based on a summation of at least the weighted first score, the weighted second score, and the weighted third score.” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that computing the weighted sum based on a summation of at least the weighted first score, the weighted second score, and the weighted third score. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

Regarding to claim 12, Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “The method of claim 10, wherein the at least one score is based a total amount of time the vehicle spent in geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares.”.
Kanajan teaches “The method of claim 10, wherein the at least one score is based a total amount of time the vehicle spent in geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash  ([see at least 0021, 0047, 0048, 0045], “The weights for the nodes in the undirected weighted graph may be determined as a function of a mean number of trips per period of time for pickups and drop-offs at a node, and the edges in the undirected weighted graph may be represented as more significant as more trips data is provided between respective geohashes defining the edges”, “Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes .... For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash … the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted … used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that at least one score is based a total amount of time the vehicle spent in geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to determine as a function of a mean number of trips per period of time for pickups and drop-offs at a node and to find the identification of the relative scores for each node, as 

Regarding to claim 13, Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose “The method of claim 10, wherein the at least one score is based a number of geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares the vehicle entered.”.
Kanajan teaches “The method of claim 10, wherein the at least one score is based a number of geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares the vehicle entered. ([see at least 0048 and 0045], “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that at least one score is based a number of geohash squares of the set of recommended geohash squares and the at least one set of neighboring geohash squares the vehicle entered. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to select roadways for mapping and routes for AVs and to identify for PDZ locations within the recommended geohashes, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

 
Regarding to claim 18,   Patault discloses “The non-transitory computer-readable storage medium of claim 17, wherein the variance value comprises a weighted sum, and wherein determining the variance value comprises:” "([see at least [0124], 0042], “ … a non-transitory, tangible computer readable storage medium and may include any embodiment of a computer program product or other data combination described herein.”, “That is, a module can be implemented in hardware, firmware, and/or software (e.g., a hardware server comprising computational logic), other embodiments can include additional modules, can distribute functionality between modules, can attribute functionality to more or fewer modules, can be implemented as a standalone program or as part of a network of programs, and can be loaded into memory executable by processors.”).

 Patault discloses all the limitations stated above in claim 17, however, Patault does not explicitly disclose “mapping the at least one recommended route onto a set of recommended geohash squares;”
Kanajan teaches “mapping the at least one recommended route onto a set of recommended geohash squares;” ([see at least 0046, 0048], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”). Both Patault and Kanajan are analogous art, and teach vehicle detour 
Patault discloses all the limitations stated above in claim 17, however, Patault does not explicitly disclose “determining at least one set of neighboring geohash squares”
Kanajan teaches “determining at least one set of neighboring geohash squares” ([see at least [0045], “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour 

Patault discloses all the limitations stated above in claim 17, however, Patault does not explicitly disclose “obtaining at least one score based on the set of recommended geohash squares, the at least one set of neighboring geohash squares, and the current route of the vehicle; and”.
Kanajan teaches “obtaining at least one score based on the set of recommended geohash squares, the at least one set of neighboring geohash squares, and the current route of the vehicle; and” ([see at least 0048 and 0045], “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining at least one score based on the set of recommended geohash squares, the at least one set of neighboring geohash squares, and the current route of the vehicle. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to select roadways for mapping and routes for AVs and identify for PDZ locations within the recommended geohashes, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  


Kanajan teaches “computing the weighted sum based on the at least one score and at least one weight.”  ([see at least 0021, 0046], “In further sample embodiments, a clustering algorithm is used to cluster trips data in the rederived connected component network into 7-character geohashes and an undirected weighted graph is built that has nodes representing geohashes and edges representing pickup/drop-off characteristics between respective geohashes. An eigenvector centrality algorithm is run on the undirected weighted graph to rank order the nodes relative to the importance of each node in unlocking a highest number of trips. The weights for the nodes in the undirected weighted graph may be determined as a function of a mean number of trips per period of time for pickups and drop-offs at a node, and the edges in the undirected weighted graph may be represented as more significant as more trips data is provided between respective geohashes defining the edges.”, “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that computing the weighted sum based on the at least one score and at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a 

Regarding to claim 19, Patault discloses all the limitations stated above in claim 17, however, Patault does not explicitly disclose “, The non-transitory computer-readable storage medium of claim 18, wherein the operations further comprise: obtaining a first score of the at least one score based on the set of recommended geohash squares”.
Kanajan teaches “The non-transitory computer-readable storage medium of claim 18, wherein the operations further comprise: obtaining a first score of the at least one score based on the set of recommended geohash squares;” ([see at least 0047, 0048, 0045], “ Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining a first score of the at least one score based on the set of recommended geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to find the identification of the relative scores for each node and nodes 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to 

Patault discloses all the limitations stated above in claim 17, however, Patault does not explicitly disclose “obtaining a second score of the at least one score based on a first set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the first set of neighboring geohash squares is adjacent to at least one geohash square in the set of recommended geohash squares”.
Kanajan teaches “obtaining a second score of the at least one score based on a first set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the first set of neighboring geohash squares is adjacent to at least one geohash square in the set of recommended geohash squares;” ([see at least 0047,0048, 0045], “Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining a second score of the at least one score based on a first set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the first set of neighboring geohash squares is adjacent to at least one geohash square in the set of recommended geohash squares. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to find the identification of the relative scores for each node and nodes 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized 

Patault discloses all the limitations stated above in claim 17, however, Patault does not explicitly disclose “obtaining a third score of the at least one score based on a second set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the second set of neighboring geohash squares is adjacent to at least one geohash square in the first set of neighboring geohash squares”.
Kanajan teaches “obtaining a third score of the at least one score based on a second set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the second set of neighboring geohash squares is adjacent to at least one geohash square in the first set of neighboring geohash squares;” ([see at least 0047, 0048, 0045], “Alternatively, the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”, “Finally, at 410 the top K geohashes are recommended as geohashes to be explored as to whether there are feasible PDO/PDZ locations within the recommended geohashes. The ranked list of nodes thus identifies proposed locations for PDZs, locations for positioning AVs, where to map roads in an unmapped area, and the like. For example, the ranked list of nodes for PDZs may be used to select roadways for mapping and routes for AVs to use to transport paying riders between the PDZs.”, “the geohash clustering of pickup and drop-off results in a weighted undirected acyclic graph network may be represented as illustrated in FIG. 3 such that the vertices (nodes) 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs and the weighted edges 302 represent the number of trips that go between respective vertices 300 independent of direction. FIG. 3 illustrates a Folium map that represents the top 30 vertices 300 (geohashes) and edges 302 (trips between a pair of geohashes) for a sample data set. In FIG. 3, thicker edges represent more commonly used routes.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that obtaining a third score of the at least one score based on a second set of neighboring geohash squares of the at least one set of neighboring geohash squares, wherein each geohash squares in the second set of neighboring geohash squares is adjacent to at least one geohash square in the first set of neighboring geohash square. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to find the identification of the relative scores for each node and nodes 300 are the geohashes (geographic areas) that represent trip pick-up or drop-offs, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  
  

Kanajan teaches “calculating a weighted first score base on the first score and a first weight of the at least one weight;” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”).
Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that calculating a weighted first score base on the first score and a first weight of the at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  
 

Kanajan teaches “calculating a weighted second score base on the second score and a second weight of the at least one weight;” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that calculating a weighted second score base on the second score and a second weight of the at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

, however, Patault does not explicitly disclose “calculating a weighted third score base on the third score and a third weight of the at least one weight; and”.
Kanajan teaches “calculating a weighted third score base on the third score and a third weight of the at least one weight; and” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that calculating a weighted third score base on the third score and a third weight of the at least one weight. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).  

 does not explicitly disclose “computing the weighted sum based on a summation of at least the weighted first score, the weighted second score, and the weighted third score.”.
Kanajan teaches “computing the weighted sum based on a summation of at least the weighted first score, the weighted second score, and the weighted third score.” ([see at least 0046, 0047], “Eigenvector centrality measures the influence of a node in a weighted network by assigning relative scores to each node based on the concept that a node is important if other important nodes are connected to it as well. For a graph G:”)’, “the influence of a node in a weighted network may be found at 408 through brute force, whereby the PDO Optimizer 124 would go through every combination of vertices 300 seeded from a particular node to find the identification of the relative scores for each node and to page rank the nodes accordingly.”). Both Patault and Kanajan are analogous art, and teach vehicle detour operation system. However, only Kanajan explicitly teaches that computing the weighted sum based on a summation of at least the weighted first score, the weighted second score, and the weighted third score. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure the influence of a node in a weighted network by assigning relative scores to each node, as taught by Kanajan. Doing so to techniques for determining what parts of a city to map for autonomous vehicle travel and for determining where to deploy and position autonomous vehicles in the mapped areas to optimized usage and profitability (With regard to this reasoning, see at least Kanajan, [0002] line 2-4).


11.Claims 6, 14 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Patault (US 20200240791 A1), in the view of Irie (US 20190193731 A1) hereinafter referred to as Patault and Irie, respectively.

Regarding to claim 6. Patault discloses “The system of claim 1, wherein the operations further comprise: Comparing, in response to determining the vehicle has detoured, the current route to at least one historical route;” ([see at least 0032], “Christine is traversing the road network from Dan's house to the movie theater using, at the beginning of transport service, the suggested route received from the network system 130. Christine and/or Dan's client device 110 obtains a realized route reflecting the route that Christine traverses from Dan's home to the movie theater and transmits the realized route to network system 130. In this example, after some time, Christine and Dan take a detour from the suggested route because a recent construction project in the area has started and the suggested route is no longer accurate. In other words, Christine and Dan begin taking an alternate route. Thus, as part of normal trace data collection, Christine and Dan's client devices 110 obtain a realized route reflecting the detour and alternate route.”).

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose generating either a weak alert and a strong alert route deviation.
([see at least 0026], “trace data received from client devices 110 traversing suggested routes (“realized routes”) is dissimilar from trace data predicted for a client device for that suggested route (“predicted routes”). In other words, realized routes include route information collected by client devices 110 coordinating transport service provided a suggested route. Similarly, predicted routes include route information expected (or predicted) to be received from client devices 110 coordinating transport service provided the suggested route. When a predicted route and a realized route reflect different route information (“route difference”), the route difference may indicate that a service provider did not wholly adhere to the suggested route when providing transport service. In some cases, a route difference may not indicate a dissimilarity. For example, a service provider may prefer an alternate route to the suggested route, a service provider may miss a turn, etc.”). 
Patault discloses all the limitations stated above in claim 1, however, Ires does explicitly disclose “a weak alert; and” ([see at least 0089, 0090], “The base values of the amplitude A.sub.LMT and the frequency f.sub.LMT are set to correspond to a value of alarm sensitivity of a middle level. In the examples shown in FIGS. 12A and 12B, when the alarm sensitivity is at a low level, the positive correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used. When the alarm sensitivity is at a high level, the negative correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used.”, “According to the setting examples shown in FIGS. 12A and 12B, the amplitude A.sub.LMT can be made lower and the frequency f.sub.LMT can be made lower when the alarm sensitivity is high than when the alarm sensitivity is low.”). Both Patault and Ires are analogous art, and teach vehicle detour operation system. However, only Ires explicitly teaches that a weak alert. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to correspond to a value of alarm sensitivity of a different, as taught by Kanajan. Doing so it is possible to determine whether or not the path-following control is to be continued while more accurately distinguishing between when staggering of a vehicle behavior is actually forced to be converged with the path-following control and when a system limit is reached. (With regard to this reasoning, see at least Ires, [0015] line 10-12).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose generating either a weak alert and a strong alert route deviation.
Patault discloses “generating, in response to determining that the current route does not match a historical of at least one historical route” ([see at least 0026], “trace data received from client devices 110 traversing suggested routes (“realized routes”) is dissimilar from trace data predicted for a client device for that suggested route (“predicted routes”). In other words, realized routes include route information collected by client devices 110 coordinating transport service provided a suggested route. Similarly, predicted routes include route information expected (or predicted) to be received from client devices 110 coordinating transport service provided the suggested route. When a predicted route and a realized route reflect different route information (“route difference”), the route difference may indicate that a service provider did not wholly adhere to the suggested route when providing transport service. In some cases, a route difference may not indicate a dissimilarity. For example, a service provider may prefer an alternate route to the suggested route, a service provider may miss a turn, etc.”). 
Patault discloses all the limitations stated above in claim 1, however, Ires does explicitly disclose “a strong alert” ([see at least 0089, 0090], “The base values of the amplitude A.sub.LMT and the frequency f.sub.LMT are set to correspond to a value of alarm sensitivity of a middle level. In the examples shown in FIGS. 12A and 12B, when the alarm sensitivity is at a low level, the positive correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used. When the alarm sensitivity is at a high level, the negative correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used.”, “According to the setting examples shown in FIGS. 12A and 12B, the amplitude A.sub.LMT can be made lower and the frequency f.sub.LMT can be made lower when the alarm sensitivity is high than when the alarm sensitivity is low.”). Both Patault and Ires are analogous art, and teach vehicle detour operation system. However, only Ires explicitly teaches that a strong alert. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to correspond to a value of alarm sensitivity of a different, as taught by Kanajan. Doing so it is possible to determine whether or not the path-following control is to be continued while more 
 

Regarding to claim 14. Patault discloses “The system of claim 1, wherein the operations further comprise: Comparing, in response to determining the vehicle has detoured, the current route to at least one historical route;” ([see at least 0032], “Christine is traversing the road network from Dan's house to the movie theater using, at the beginning of transport service, the suggested route received from the network system 130. Christine and/or Dan's client device 110 obtains a realized route reflecting the route that Christine traverses from Dan's home to the movie theater and transmits the realized route to network system 130. In this example, after some time, Christine and Dan take a detour from the suggested route because a recent construction project in the area has started and the suggested route is no longer accurate. In other words, Christine and Dan begin taking an alternate route. Thus, as part of normal trace data collection, Christine and Dan's client devices 110 obtain a realized route reflecting the detour and alternate route.”).

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose generating either a weak alert and a strong alert route deviation.
([see at least 0026], “trace data received from client devices 110 traversing suggested routes (“realized routes”) is dissimilar from trace data predicted for a client device for that suggested route (“predicted routes”). In other words, realized routes include route information collected by client devices 110 coordinating transport service provided a suggested route. Similarly, predicted routes include route information expected (or predicted) to be received from client devices 110 coordinating transport service provided the suggested route. When a predicted route and a realized route reflect different route information (“route difference”), the route difference may indicate that a service provider did not wholly adhere to the suggested route when providing transport service. In some cases, a route difference may not indicate a dissimilarity. For example, a service provider may prefer an alternate route to the suggested route, a service provider may miss a turn, etc.”). 
Patault discloses all the limitations stated above in claim 1, however, Ires does explicitly disclose “a weak alert” ([see at least 0089, 0090], “The base values of the amplitude A.sub.LMT and the frequency f.sub.LMT are set to correspond to a value of alarm sensitivity of a middle level. In the examples shown in FIGS. 12A and 12B, when the alarm sensitivity is at a low level, the positive correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used. When the alarm sensitivity is at a high level, the negative correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used.”, “According to the setting examples shown in FIGS. 12A and 12B, the amplitude A.sub.LMT can be made lower and the frequency f.sub.LMT can be made lower when the alarm sensitivity is high than when the alarm sensitivity is low.”). Both Patault and Ires are analogous art, and teach vehicle detour operation system. However, only Ires explicitly teaches that a weak alert. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to correspond to a value of alarm sensitivity of a different, as taught by Kanajan. Doing so it is possible to determine whether or not the path-following control is to be continued while more accurately distinguishing between when staggering of a vehicle behavior is actually forced to be converged with the path-following control and when a system limit is reached. (With regard to this reasoning, see at least Ires, [0015] line 10-12).  

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose generating either a weak alert and a strong alert route deviation.
Patault discloses “generating, in response to determining that the current route does not match a historical of at least one historical route” ([see at least 0026], “trace data received from client devices 110 traversing suggested routes (“realized routes”) is dissimilar from trace data predicted for a client device for that suggested route (“predicted routes”). In other words, realized routes include route information collected by client devices 110 coordinating transport service provided a suggested route. Similarly, predicted routes include route information expected (or predicted) to be received from client devices 110 coordinating transport service provided the suggested route. When a predicted route and a realized route reflect different route information (“route difference”), the route difference may indicate that a service provider did not wholly adhere to the suggested route when providing transport service. In some cases, a route difference may not indicate a dissimilarity. For example, a service provider may prefer an alternate route to the suggested route, a service provider may miss a turn, etc.”). 
Patault discloses all the limitations stated above in claim 1, however, Ires does explicitly disclose “a strong alert.” ([see at least 0089, 0090], “The base values of the amplitude A.sub.LMT and the frequency f.sub.LMT are set to correspond to a value of alarm sensitivity of a middle level. In the examples shown in FIGS. 12A and 12B, when the alarm sensitivity is at a low level, the positive correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used. When the alarm sensitivity is at a high level, the negative correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used.”, “According to the setting examples shown in FIGS. 12A and 12B, the amplitude A.sub.LMT can be made lower and the frequency f.sub.LMT can be made lower when the alarm sensitivity is high than when the alarm sensitivity is low.”). Both Patault and Ires are analogous art, and teach vehicle detour operation system. However, only Ires explicitly teaches that a strong alert. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to correspond to a value of alarm sensitivity of a different, as taught by Kanajan. Doing so it is possible to determine whether or not the path-following control is to be continued while more 


Regarding to claim 20. Patault discloses “The non-transitory computer-readable storage medium of claim 17, wherein the method further comprise: Comparing, in response to determining the vehicle has detoured, the current route to at least one historical route;” ([see at least 0032], “Christine is traversing the road network from Dan's house to the movie theater using, at the beginning of transport service, the suggested route received from the network system 130. Christine and/or Dan's client device 110 obtains a realized route reflecting the route that Christine traverses from Dan's home to the movie theater and transmits the realized route to network system 130. In this example, after some time, Christine and Dan take a detour from the suggested route because a recent construction project in the area has started and the suggested route is no longer accurate. In other words, Christine and Dan begin taking an alternate route. Thus, as part of normal trace data collection, Christine and Dan's client devices 110 obtain a realized route reflecting the detour and alternate route.”).

Patault discloses all the limitations stated above in claim 1, however, Patault does not explicitly disclose generating either a weak alert and a strong alert route deviation.
([see at least 0026], “trace data received from client devices 110 traversing suggested routes (“realized routes”) is dissimilar from trace data predicted for a client device for that suggested route (“predicted routes”). In other words, realized routes include route information collected by client devices 110 coordinating transport service provided a suggested route. Similarly, predicted routes include route information expected (or predicted) to be received from client devices 110 coordinating transport service provided the suggested route. When a predicted route and a realized route reflect different route information (“route difference”), the route difference may indicate that a service provider did not wholly adhere to the suggested route when providing transport service. In some cases, a route difference may not indicate a dissimilarity. For example, a service provider may prefer an alternate route to the suggested route, a service provider may miss a turn, etc.”). 

Patault discloses all the limitations stated above in claim 1, however, Ires does explicitly disclose “a weak alert” ([see at least 0089, 0090], “The base values of the amplitude A.sub.LMT and the frequency f.sub.LMT are set to correspond to a value of alarm sensitivity of a middle level. In the examples shown in FIGS. 12A and 12B, when the alarm sensitivity is at a low level, the positive correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used. When the alarm sensitivity is at a high level, the negative correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used.”, “According to the setting examples shown in FIGS. 12A and 12B, the amplitude A.sub.LMT can be made lower and the frequency f.sub.LMT can be made lower when the alarm sensitivity is high than when the alarm sensitivity is low.”). Both Patault and Ires are analogous art, and teach vehicle detour operation system. However, only Ires explicitly teaches that a weak alert. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to correspond to a value of alarm sensitivity of a different, as taught by Kanajan. Doing so it is possible to determine whether or not the path-following control is to be continued while more accurately distinguishing between when staggering of a vehicle behavior is actually forced to be converged with the path-following control and when a system limit is reached. (With regard to this reasoning, see at least Ires, [0015] line 10-12).  

Patault discloses all the limitations stated above in claim 17, however, Patault does not explicitly disclose generating either a weak alert and a strong alert route deviation.
Patault discloses “generating, in response to determining that the current route does not match a historical of at least one historical route” ([see at least 0026], “trace data received from client devices 110 traversing suggested routes (“realized routes”) is dissimilar from trace data predicted for a client device for that suggested route (“predicted routes”). In other words, realized routes include route information collected by client devices 110 coordinating transport service provided a suggested route. Similarly, predicted routes include route information expected (or predicted) to be received from client devices 110 coordinating transport service provided the suggested route. When a predicted route and a realized route reflect different route information (“route difference”), the route difference may indicate that a service provider did not wholly adhere to the suggested route when providing transport service. In some cases, a route difference may not indicate a dissimilarity. For example, a service provider may prefer an alternate route to the suggested route, a service provider may miss a turn, etc.”). 
Patault discloses all the limitations stated above in claim 17, however, Ires does explicitly disclose “a strong alert” ([see at least 0089, 0090], “The base values of the amplitude A.sub.LMT and the frequency f.sub.LMT are set to correspond to a value of alarm sensitivity of a middle level. In the examples shown in FIGS. 12A and 12B, when the alarm sensitivity is at a low level, the positive correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used. When the alarm sensitivity is at a high level, the negative correction amounts of the amplitude A.sub.LMT and the frequency f.sub.LMT are used.”, “According to the setting examples shown in FIGS. 12A and 12B, the amplitude A.sub.LMT can be made lower and the frequency f.sub.LMT can be made lower when the alarm sensitivity is high than when the alarm sensitivity is low.”). Both Patault and Ires are analogous art, and teach vehicle detour operation system. However, only Ires explicitly teaches that a strong alert. Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to correspond to a value of alarm sensitivity of a different, as taught by Kanajan. Doing so it is possible 


Conclusion
12.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER CHAO whose telephone number is (571) 272-3318. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Christopher Chao/Examiner, Art Unit 4123                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668